NO. 07-05-0170-CV

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL E

                                        JUNE 23, 2005

                            ______________________________


                           IN THE INTEREST OF E.A.F., A CHILD

                          _________________________________

                FROM THE 106TH DISTRICT COURT OF LYNN COUNTY;

          NO. 05-04-06256; HONORABLE CARTER T. SCHILDKNECHT, JUDGE

                           _______________________________

Before REAVIS and CAMPBELL, JJ. and BOYD, S.J.1


                                 MEMORANDUM OPINION


      Proceeding pro se, appellants Jacob Fehr and Anna Fehr filed a notice of appeal

challenging the trial court’s order granting temporary managing conservatorship of their

minor child, E.A.F., to the Texas Department of Family and Protective Services. By letter

dated May 31, 2005, Jacob and Anna were notified that a temporary order for managing

conservatorship is not subject to interlocutory appeal and requested they show cause on



      1
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
or before June 10, 2005, why the purported appeal should not be dismissed for want of

jurisdiction. Jacob and Anna did not respond.


       This Court is obligated to determine, sua sponte, its jurisdiction to entertain an

appeal. Welch v. McDougal, 876 S.W.2d 218, 220 (Tex.App.–Amarillo 1994, writ denied),

citing New York Underwriters Ins. Co. v. Sanchez, 799 S.W.2d 677, 678 (Tex. 1990).

Section 105.001(e) of the Texas Family Code provides that temporary orders rendered in

a suit affecting the parent-child relationship are not subject to interlocutory appeal. An

order is interlocutory when it determines less than all issues as to all parties thereby leaving

something to be determined and adjudicated by the court in disposing of the parties and

their rights. Kelley v. Kelley, 583 S.W.2d 671, 673 (Tex.Civ. App.–Austin 1979, writ

dism’d). An order addressing temporary conservatorship of a child is interlocutory if it

leaves open the issue of permanent conservatorship and thus, we lack subject matter

jurisdiction over an appeal from such an order. In the Interest of N.J.G., 980 S.W.2d 764,

767 (Tex.App.–San Antonio 1998, no pet.).


       Accordingly, Jacob and Anna’s purported appeal is dismissed for want of jurisdiction.




                                            Don H. Reavis
                                              Justice




                                               2